Citation Nr: 0924959	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  09-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1946.  He received the Purple Heart and Bronze Star 
Medals as well as the Combat Infantryman Badge and was 
wounded in action on Okinawa.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that decision, the RO denied entitlement to 
a TDIU.  

In June 2009, the Board granted the Veteran's motion to have 
his case advanced on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for the following 
disabilities: paralysis of the radial nerve, rated 50 percent 
disabling; injury affecting hip extension, rated 20 percent 
disabling; osteomyelitis, rated 10 percent disabling; injury 
to extensor muscles (Group VI) of elbow, rated 10 percent 
disabling; injury affecting propulsion (Group XI) of foot, 
rated 10 percent disabling; and injury to hip abduction, knee 
and hip flexion, rated 10 percent disabling.  The Veteran's 
combined disability rating is 80 percent.

2.  The Veteran has a college education and employment 
experience as a wholesale lumbar salesman and owner of a 
wholesale lumbar business.

3.  The Veteran's service connected disabilities do not 
preclude gainful employment consistent with his education and 
occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU due to service connected disabilities 
have not been met. 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating June 2008 letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim for a TDIU.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2008 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the June 2008 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded a VA examination relating to his claim 
for a TDIU.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a TDIU is thus ready to be 
considered on the merits.

Analysis

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability. 38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).  Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for the 
following disabilities: paralysis of the radial nerve, rated 
50 percent disabling; injury affecting hip extension, rated 
20 percent disabling; osteomyelitis, rated 10 percent 
disabling; injury to extensor muscles (Group VI) of elbow, 
rated 10 percent disabling; injury affecting propulsion 
(Group XI) of foot, rated 10 percent disabling; and injury to 
hip abduction, knee and hip flexion, rated 10 percent 
disabling.  

Application of the bilateral factor pursuant to 38 C.F.R. § 
4.26 results in a combined evaluation of 80 percent for the 
Veteran's multiple service connected disabilities.  These 
disabilities are all of a common etiology.  Therefore, the 
Veteran meets the schedular requirements for a TDIU.  38 
C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service 
connected disabilities preclude gainful employment for which 
his education and occupational experience would otherwise 
qualify him.  

A June 1947 examination report shows that the Veteran was 
attending Harvard College.

A September 1953 examination report shows that while the 
Veteran reported difficulty writing with his dominant left 
hand, stiffness and tenderness, he had been employed as a 
wholesale lumbar salesman since 1948.

In a June 2008 letter, Ira Mickenberg, M.D., noted reports 
that in the past five years, since his retirement, the 
Veteran's ability to use the left hand had slowly decreased.  
It was now more difficult for him to use a fork or spoon, or 
to pick up a power tool with that hand.  The hand had become 
more sensitive to temperature and there was atrophy and loss 
of lateral motion in that hand with less mobility and 
strength in the lubricales of the fingers.

A July 2008 VA examination report indicated that the Veteran 
had a Bachelors degree in economics and retired in 2003 from 
his retail lumber business when he sold the business to his 
son.  The examiner noted that the Veteran was able to work 
effectively with his service connected disabilities up until 
his retirement and that he retired because he was 78 years 
old and therefore felt that it was time to retire.  

On the examination, the Veteran was observed to walk with a 
limp.  While he had brought a wheel chair, he left the chair 
in the waiting room.  He was again noted to be left handed.  
He reported pain and stiffness in that hand as well as 
numbness in the cold.  He reported difficulty buttoning the 
small buttons on a shirt and an inability to pick up a fork 
or spoon with the left hand.  He did not drop things, because 
he used the right hand.  Atrophy and complaints of pain were 
noted.  

The Veteran reported that the left thigh disability did not 
affect activities of daily living.  The examiner also 
reported that the muscle injuries did not affect the 
Veteran's activities of daily living.

The VA examiner opined that the progressive functional 
impairment of the Veteran's dominant left hand might preclude 
him from obtaining employment that required excessive writing 
or typing or fine upper extremity motor skills such as using 
a screw driver or picking up small objects.  However, the 
examiner further explained that the Veteran is able to sit 
comfortably for approximately two hours and that his 
Bachelors degree in economics might assist him with his 
employability.

In a September 2008 letter, the Veteran reported that after 
going to college he had worked for a lumber company until 
1977 when a change in ownership made his life "a living 
hell."  He then started his own lumber business.  He became 
tired of dealing with a small business on a day to day basis, 
which entailed attempting to collect money, correcting errors 
made by builders, remodelers, and homeowners, and paying 
increased taxes and associated overhead and conveyed the 
business to his son in 2003.  He contended that his business 
constituted a "protected environment" and had he not been 
in this situation he would not have been able to continue the 
rest of his working career.

In a May 2009 statement, the Veteran's representative wrote 
that the Veteran is unemployable given that his overall 
service connected disability picture had increased. The 
Veteran's representative stated that the evidence of such an 
increase includes the August 2006 rating increase for 
paralysis of the radial nerve as well as diminished 
functional ability of the Veteran's left hand over the 
previous five years, as evidenced by difficulty using fine 
instruments such as a fork or spoon and the hand's 
sensitivity to cold.  

The July 2008 VA examination report noted some limitation in 
the Veteran's ability to write and type, but similar 
limitations were noted at least as far back as 1953 and the 
Veteran was able to maintain employment for decades after 
these reports.  

While Dr. Mickenberg's June 2008 letter indicated that the 
Veteran's ability to use his left hand had decreased, and 
this diminution was confirmed on the VA examination, the 
Veteran indicated that he was able to avoid dropping things 
by using his right hand and he has employment and 
occupational experience that would not require the use of 
power tools or the use of his left hand to handle eating 
utensils.  

The Veteran has contended that his employment in his own 
business was in a "protected environment."  This employment 
did involve, by the Veteran's report, the active management 
of a small business on a daily basis.  The Veteran has not 
reported that his service connected disabilities played any 
role in his decision to leave this employment.  VA will not 
consider "marginal employment" to be substantially gainful 
employment, but there is no indication in the record that the 
Veteran's employment experience was obtained while earning 
less than a poverty level wage or that he received less than 
half of normal remuneration.  38 C.F.R. §§ 4.16(b), 4.17 
(2008).  The Veteran was employed in a family business, but 
it was a business he founded and was able to run successfully 
for decades.  Indeed, the business was reportedly able to 
support his wife and grown sons.  Before this time he 
obtained experience as an employee of a business to which he 
had no family ties.  Hence his employment cannot be 
considered to be marginal.

As discussed above, it has been reported that there was an 
increase in disability after his retirement, but the VA 
examiner and the private physician have not reported 
disability that would preclude employment consistent with the 
Veteran's education and experience.

The record reflects that the Veteran sustained severe 
injuries during heroic service to his country.  The record 
also shows that he has an advanced level of education and 
occupational experience that would permit him to maintain 
gainful employment despite his service connected 
disabilities.  

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to a TDIU must be denied.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


